UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Amendment No. 29)* Under the Securities Exchange Act of 1934 NIKE, Inc. (Name of Issuer) Class B Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) þRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1.Name of Reporting PersonPhilip H. Knight 2.N/A 3.SEC Use Only 4.Citizenship or Place of OrganizationU.S. Citizen 5.Sole Voting Power 64,708,764 6.Shared Voting Power-0- 7.Sole Dispositive Power64,708,764 8.Shared Dispositive Power-0- 9.Aggregate Amount Beneficially Owned by Reporting Person 64,701,024 shares of Class A Common Stock convertible at any time on request of the shareholder on a share for share basis to Class B Common Stock and 7,740 shares of Class B Common Stock. 10.The Aggregate Amount in Row 9 excludes: 130,448 shares of Class B Common Stock held by a corporation owned by Mr. Knight's wife; 1,294,403 shares of Class B Common Stock held by Oak Hill Strategic Partners, L.P., a limited partnership in which a company owned by Mr. Knight is a limited partner; 25,536,262 shares of Class B Common Stock held by Cardinal Investment Sub I L.P., a limited partnership in which Mr. Knight is a limited partner; and 841,145 shares of Class B Common Stock held by the Knight Foundation, a charitable foundation in which Mr. Knight and his wife are directors. 11.Percent of Class Represented by Amount in Row 9 is 14.30% of Class B Common Stock (assumes a conversion of 64,701,024 shares of Class A Common Stock into equal number of shares of Class B Common Stock). 12.Type of Reporting PersonIN Item 1(a)Name of Issuer: NIKE, Inc. Item 1(b)Address of Issuer's Principal Executive Offices: One Bowerman Drive Beaverton, Oregon97005-6453 Item 2(a)Name of Person Filing: Philip H. Knight Item 2(b)Address of Principal Business Office: One Bowerman Drive Beaverton, Oregon97005-6453 Item 2(c)Citizenship: U.S. Item 2(d)Title of Class of Securities: Class B Common Stock Item 2(e)CUSIP Number: Item 3NOT APPLICABLE Item 4Ownership (a)Amount beneficially owned: 64,708,764 shares (b)Percent of Class:14.30% (c)Number of shares as to which such person has: (i)sole power to vote or to direct the vote: (ii)shared power to vote or to direct the vote: -0- (iii)sole power to dispose or to direct the disposition of: 64,708,764 (iv)shared power to dispose or to direct the disposition of: -0- Item 5Ownership of Five Percent or Less of a Class NOT APPLICABLE Item 6Ownership of More than Five Percent on Behalf of Another Person NOT APPLICABLE Item 7Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person NOT APPLICABLE Item 8Identification and Classification of Members of the Group NOT APPLICABLE Item 9Notice of Dissolution of Group NOT APPLICABLE Item 10Certification NOT APPLICABLE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. January 26, 2011 /s/ John F. Coburn III John F. Coburn III on behalf of Philip H. Knight Pursuant to Power of Attorney
